ORDER

PER CURIAM.
Alon Monigan (Defendant) appeals from the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of two counts of first-degree robbery, two counts of kidnapping, one count of attempted kidnapping, one count of second-degree assault, one count of misdemeanor resisting arrest, and three counts of armed criminal action. Defendant claims the trial court plainly erred in overruling his Batson1 challenge and in sentencing him on two of the armed criminal action counts to terms of imprisonment in excess of those authorized by law. We affirm.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment in accordance with Rule 30.25(b).

. "Batson" refers to Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986).